DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page 15 of the Response:
“The reinforcement material 30 in Scheckel is said to correspond to the claimed rigidity changing part recited in the independent claims. But the reinforcement material 30 (rigidity changing part) in Scheckel does not, itself, provide any change in rigidity. That is, to the extent Scheckel may be said to disclose a change in rigidity, such change in rigidity merely results from the presence of the reinforcement material 30 in one portion and the absence of such reinforcement material 30 in another portion. But the reinforcement material 30 itself does not produce a change in rigidity. And Scheckel is not at all interested in providing the drive shaft of a diagnostic imaging catheter with reinforcement material that, itself, imparts varying rigidity to the drive shaft.”
In response, the Examiner respectfully asserts that because the reinforcement material of Scheckel can be provided in a proximal section of the drive shaft, the reinforcement material is providing a changing in rigidity from the rigidity of the driveshaft to the rigidity of the reinforcement material combined with the driveshaft. The claim does not recite the rigidity portion itself producing a change in rigidity, the claim recites the rigidity changing part imparting a rigidity to the driveshaft, the reinforcement material is a part that changes the rigidity of the driveshaft.  Additionally, what a reference is interested in is dependent on how one reads the reference.
Applicant’s arguments with respect to claims 1, 10, and 17 on pages 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant asserts on page 19 of the Response:
“Cimino does not disclose providing a drive shaft connected to a signal transmitting and receiving unit in a diagnostic imaging catheter with a rigidity changing part that imparts greater rigidity to the proximal portion of the drive shaft than the distal portion of the drive shaft. Rather, Cimino discloses that a catheter provided with a deflection wire to deflect the distal portion of the catheter can also include a stiffening member 31 that is axially movable relative to the catheter to further control the deflected shape of the catheter when the deflection wire is operated. This disclosure in Cimino has no relevance to Scheckel's drive shaft. The significantly different nature of Cimino's disclosure is further evidenced by the fact that Cimino's stiffening member 31 axially moves relative to the shaft, whereas the rigidity changing part of the diagnostic imaging catheter at issue here is fixed relative to the drive shaft. Cimino's disclosure would thus not have led an ordinarily skilled artisan to modify Scheckel's reinforcement material 30 in the manner that would have resulted in the diagnostic imaging catheter recited in Claims.”
In response, the Examiner respectfully asserts that the shaft of Cimino comprises electrodes at a distal end for transmitting and sensing signals with a stiffening member to increase rigidity during torsion of the catheter.  Therefore, the disclosure if Cimino has a relevance to Scheckel and Moore.

The Applicant asserts on pages 19-20 of the Response:
“The Official Action also cites U.S. Patent No. 8,366,699 to Jimenez, saying it discloses a reinforcing coil 52 configured so that the pitch of adjacent windings varies. The Office comments that this disclosure provides a teaching about modifying the configuration of the reinforcement material 30 in Scheckel. But Jimenez is specifically concerned with the construction of a catheter to achieve certain flexibility characteristics Page 20for different portions of the catheter. Jimenez says nothing about configuring the drive shaft in a diagnostic imaging catheter that is connected to a signal transmitting/receiving unit. 
In addition, Scheckel is specifically concerned with providing reinforcement material in the cavity or lumen inside the drive shaft. Jimenez's disclosure about a reinforcing coil on the outside of a catheter is not consistent with Scheckel's desire to fill the inside of the drive shaft 2 with reinforcement material 30. Additionally, Scheckel discloses that the drive shaft 2 is fabricated of a wound wire coil. As such, adding another would coil on top of the wound coil constituting the drive shaft is needlessly redundant. Indeed, the coil forming Scheckel's drive shaft 2 could simply be modified to achieve the flexibility characteristics discussed in Jimenez. 
Thus, a person of ordinary skill in the art would not have viewed the disclosure in Jimenez as a teaching about modifying the reinforcement material 30 in Scheckel's drive shaft in a way that would have led the ordinarily skilled artisan to the diagnostic imaging catheter construction recited in Claims 1 and 10 or the method recited in Claim 17.”
In response, the Examiner respectfully asserts that in light of the amendments made the motivation to combine Jimenez is based on a substitution motivation.  As stated in the rejections below the wire of Schwager is a substitution for the reinforcement material of Scheckel.  Further, in the rejections of claims 9, 16, and 21 the rings are taught by Kaldany as a substitute for the wire of Schwager.  Kaldany discloses that rings or helical shaped hard regions maybe be used as a stiffening means with no benefit of one over the other.  Jimenez discloses a spacing of the helical pattern increasing toward the distal end.  Because Kaldany discloses rings and a helical pattern as being equal one could substitute the spacing of the rings of Kaldany with the spacing of the windings of Jimenez.

Applicant’s arguments with respect to claims 2, 8, 9, 15, 16, 18-21 on pages 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	In light of the arguments and responses above the claims argued remain rejected under 35 USC § 103.

Applicant further argues on page 22 the remainder of dependent claims are allowable due to their dependencies. However as stated above the claims argued remain rejected under 35 USC § 103 therefore the remainder of the dependent claims remain rejected as well.
	 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Transmitting and receiving unit” – claims 1, 10, and 17.
 "Rigidity changing part" – claims 1, 10, and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification describes the transmitting and receiving unit as a transducer in Para [0032] and an optical transceiver in Para [0082].
A review of the specification describes the rigidity changing part as a shaft as shown in Figs. 3, 6, and 8 and described in Para [0076] and also describes the rigidity changing part as rings as shown in Fig. 9 and described in Para [0102]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 9, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 16, and 21 recite the rigidity changing part including a plurality of rings spaced from one another.  Independent claims 1 and 10 recite that the rigidity changing part is axially overlapping the drive shaft which leads to unclarity as discussed below.  The interpretation made by the examiner in light of the specification as discussed below is that the rigidity changing part axially coexists with the drive shaft.  Claims 1 and 10 also recite that the rigidity changing part is located within the lumen of the tubular body of the drive shaft.  Based on the examiner’s interpretations of claims 1 and 10 the rigidity changing part is located within the lumen of the drive shaft.  However, the specification discloses the rings of claims 9, 16, and 21 as being soldered to the outside of the driveshaft. Specifically, Para [0101] discloses “The rigidity changing part 510 is formed by performing brazing, such as soldering, on the outer surface of the tubular body 140 a”. As shown in Fig. 9 element 510 is showing the rigidity changing part as a plurality of rings.  Therefore, the specification does not disclose the rigidity changing part including a plurality of rings spaced from one another being located within the lumen of the drive shaft as claimed in claims 9, 16, and 21.  Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 10, and 17-18 recite a rigidity changing part axially overlapping portions of the drive shaft.  However independent claims also recite the tubular body of the drive shaft includes a lumen in which the rigidity changing part is located.  Under broadest reasonable interpretation the term overlapping is interpreted as extending over or at least partly covering.  Therefore, it is unclear how the rigidity changing part is located in the lumen of the driveshaft and also overlapping the driveshaft.   The specification discloses three different embodiments with three variations of the rigidity changing part. Embodiment 1 shown with its rigidity changing part (10, 210) in Figs. 3 and 6 is disclosed as a rigidity changing part within the lumen of the drive shaft 140.  Embodiment 2 shown with its rigidity changing part (410) in Fig. 8 is disclosed as a rigidity changing part within the lumen of the drive shaft 140.  Embodiment 3 shown with its rigidity changing part (510) in Fig. 9 is disclosed as a rigidity changing part placed on the outside of the lumen of the drive shaft 140.  Therefore, the specification discloses both a rigidity changing part axially overlapping the drive shaft and a rigidity changing part within the lumen of the driveshaft however they are disclosed as separate embodiments.  For examination purposes and in light of the specification the limitations will be interpreted as the rigidity changing part axially coexisting with the drive shaft.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel (US 20160256620 A1), and further in view of Moore (US 20090156941) and Schwager (US 20010007922 A1).
Regarding Claim 1, Scheckel discloses a […] catheter (Abstract – “The invention relates to a flexible catheter (1)”) comprising:
a rotatable drive shaft (Para [0002] – “Typically, a proximal end of the drive shaft is connected outside the body to a drive motor, in order to produce the torque or the rotation movement and to transmit it onto the drive shaft”) configured to be connected to a motor to rotate the drive shaft (Para [0048] – “the drive shaft at a proximal end of the drive shaft comprises a coupling element for connecting the drive shaft to a drive motor”, Para [0044] – “a drive motor for producing a rotational movement or torque”), the drive shaft possessing a distal end (Para [0029] – “In a preferred embodiment, one accordingly envisages a distal end-piece of the drive shaft”) […], the drive shaft being axially movable (Abstract – “The invention moreover relates to a blood pump arrangement with such a catheter”, therefore the catheter along with the drive shaft would be moved axially through the cardiac system) and being comprised of a flexible tubular body that possesses an inner surface (Para [0032] – “wherein the inner diameter of the sleeve corresponds to the outer diameter of the flexible drive shaft”, Para [0073] – “As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2”);
a sheath in which the drive shaft is positioned and which extends in an axial direction (Para [0048] – “As already described, a flexible catheter of the type suggested here comprises a drive shaft, a sleeve surrounding the drive shaft and a sheath which surroundings the drive shaft and the sleeve”, as shown in Fig. 9 reproduced below sheath (7) extends axially);

    PNG
    media_image1.png
    352
    533
    media_image1.png
    Greyscale

a rigidity changing part that is positioned inside the sheath (As shown in Fig. 9 reproduced above the rigidity changing part (30) is positioned in the sheath (7)) […] the rigidity changing part possessing an outer surface (As shown in Fig.6 reproduced below the reinforcement material [rigidity changing part] has an outer surface);

    PNG
    media_image2.png
    310
    562
    media_image2.png
    Greyscale

	the rigidity changing part being connected to the drive shaft so that axial movement of the drive shaft results in axial movement of the rigidity changing part (Para [0029] – “It is possible for the cavity to be filled out with a reinforcement material”, therefore if the cavity of the drive shaft is filled out with a reinforcement material [rigidity changing part] it is interpreted the reinforcement material is connected to the drive shaft and would move axially with the drive shaft, Para [0003] – “For many applications, it is necessary to lead the catheter along a desired path through the body, for example along or within blood vessels, in order to position the distal end of the catheter at a desired location within the body”, therefore the catheter that includes a driveshaft moves axially through the body);
	and the tubular body including a lumen in which the rigidity changing part is located so that the outer surface of the rigidity changing part faces towards the inner surface of the tubular body (Para [0073] - "As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2. The cavity 29 extends along the total length of the drive shaft 2. This cavity 29 however is completely filled out with a reinforcement material 30, a co-called core, at least within the roughly 4.5 cm long distal end-piece 19 of the drive shaft, see FIGS. 6, 9 and 10 and the associated description further below, in order here to achieve an adequate stiffness and oscillation stability of the drive shaft 2 or of the distal end-piece 19 of the drive shaft.". Para [0084] "The proximal end-piece 3 can be stiffened by the reinforcement material 30, just as the distal end-piece 19, in particular in the axial sections, in which the drive shaft exits out of the bearing channel 49 or is mounted by the bearing element 50." Fig. 6 reproduced above also shows that the reinforcement material 30 has an outer surface facing the inner surface of the drive shaft).
As cited above Scheckel discloses a catheter comprising a drive shaft with a tubular body conversely Scheckel does not teach a diagnostic imaging catheter
a distal end at which is located a signal transmitting and receiving unit that is configured to transmit signals towards an inner surface of a lumen in a living body and to receive reflected signals that are reflected from the inner surface of the lumen in the body,
rigidity changing part that axially overlaps [axially coexists with] both a proximal portion of the […] shaft and a distal portion of the […] shaft, the rigidity changing part being configured to impart a higher rigidity to the proximal portion of the […] shaft that axially overlaps [axially coexists with] the rigidity changing part than the distal portion of the […] shaft that axially overlaps the rigidity changing part,
electric signal cables positioned inside the tubular body;
However, Moore discloses a diagnostic imaging catheter (Background of invention- [0002] - ultrasound catheter used for imaging structures in the body)
a distal end at which is located a signal transmitting and receiving unit (Paragraph [0036] - transducer 22 located within the distal housing 10, as shown in Fig. 3 reproduced below transducer 10 is located at the distal end of the drive shaft (9)) that is configured to transmit signals towards an inner surface of a lumen in a living body (it is intuitive that an ultrasound  transducer of an imaging catheter would transmit/receive signals to produce an image) and to receive reflected signals that are reflected from the inner surface of the lumen in the body (the catheter can be used in the small coronary arteries of the heart, Para [0002] – “Coronary IVUS catheters are used in the small coronary arteries of the heart to visualize coronary artery disease (CAD)”, therefore is interpreted by the examiner as the transducer transmitting and receiving signals from the inner surface of the lumen in the body),

    PNG
    media_image3.png
    355
    689
    media_image3.png
    Greyscale

electric signal cables positioned inside the tubular body (Para [0008] – “Within proximal housing 25 is a connector 30 which couples in mechanical energy to the drive cable 33 and electrical energy into the transmission line 47 within the drive cable”);
The disclosure of Moore is an analogous art considering it is in the field of an imaging catheter with a drive shaft and stiffening portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the transmitting and receiving signals of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
As cited above Scheckel discloses a drive shaft with a rigidity changing part conversely Scheckel and Moore do not teach a rigidity changing part that axially overlaps [axially coexists with] both a proximal portion of the […] shaft and a distal portion of the […] shaft, the rigidity changing part being configured to impart a higher rigidity to the proximal portion of the […] shaft that axially overlaps [axially coexists with] the rigidity changing part than the distal portion of the […] shaft that axially overlaps the rigidity changing part,
However, Schwager discloses a rigidity changing part that axially overlaps [axially coexists with] both a proximal portion of the […] shaft and a distal portion of the […] shaft (Fig. 1 shows wire 13 with a tapered end 14, 13 and 14 combined are interpreted as the rigidity changing part, Para [0024] – “A stiffening means formed by an independent wire 13…with a tapering end 14 located in the distal area 3 of shaft 1…The independent wire 13 extends at 15 proximally of the proximal area 2 of shaft 1”), the rigidity changing part being configured to impart a higher rigidity to the proximal portion of the […] shaft that axially overlaps [axially coexists with] the rigidity changing part than the distal portion of the […] shaft that axially overlaps the rigidity changing part (Fig. 1 shows wire 13 filling the lumen of the proximal portion of the shaft and the diameter of the wire decreases in the distal portion therefore the wire would impart a higher stiffness [rigidity] to the proximal portion of the shaft than the distal portion of the shaft).

    PNG
    media_image4.png
    680
    357
    media_image4.png
    Greyscale

The disclosure of Schwager is an analogous art considering it is in the field of a catheter with a stiffening part.
The substitution of one known element (the reinforcement material shown in Scheckel) for another (independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding claim 2, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
Scheckel further discloses the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part (Fig. 6 reproduced above shows the rigidity changing part (30) extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part).
As cited above Scheckel discloses the drive shaft and the rigidity changing part however Scheckel does not teach wherein the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part,
However, Schwager discloses wherein the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part (Fig. 1 reproduced above shows the shaft extending distally beyond the distal-most end of the tapering end of the wire 14 [rigidity changing part], element 3is disclosed as the distal area, therefore a distal-most end portion of the shaft does not axially overlap the wire [rigidity changing part]),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the configuration of the distal most end of the shaft and the rigidity changing part [wire] of Schwager to achieve the same results. One would have motivation to combine because “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft” (Schwager - Para [0011]), therefore an even greater modulation of stiffness is achieved by providing a portion that only has the stiffness of the shaft itself (1).
Regarding claim 3 Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above.
As cited above Scheckel disclosed a rigidity changing part however Scheckel does not teach conversely Scheckel does not teach wherein the rigidity changing part includes a smaller diameter distal end portion having a smaller outer diameter than a portion of the rigidity changing part immediately proximal of the smaller diameter distal end portion.
However, Schwager discloses wherein the rigidity changing part includes a smaller diameter distal end portion having a smaller outer diameter than a portion of the rigidity changing part immediately proximal of the smaller diameter distal end portion (Fig. 1 reproduced above shows the distal end of the wire [rigidity changing part] tapering from a larger diameter to a smaller diameter toward the distal end).
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding Claim 5, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above.
Scheckel further discloses the rigidity changing part includes a shaft portion which is located in such a way as to infill a lumen of the tubular body (Para [0029] – “It is possible for the cavity to be filled out with a reinforcement material”, Para [0030] – “A non-rusting, austenitic steel for example is considered as a reinforcement material, for example a steel according to the material number DIN 1.4310”, therefore it is interpreted the reinforcement material [rigidity changing part] includes a shaft portion as shown in Fig. 6 reproduced above which infills a lumen [cavity] of the tubular body which is also shown in Fig. 6)
Conversely Scheckel does not teach wherein the rigidity changing part […] in which the electric signal cables are embedded and […].
However, Moore discloses further discloses the rigidity changing part […] (Figs. 3-4 – (7) reproduced above) in which the electric signal cables are embedded (rigidity changing part (7) is connected to the drive shaft which has a transmission line within therefore the examiner is interpreting the transmission line to be embedded in the rigidity changing part) […].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the electrical signals for imaging of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
Regarding Claim 6, Scheckel, Moore, and Schwager disclose all of the elements in claims 1 and 5 of the claimed invention as stated above. 
However, Scheckel further discloses the shaft portion of the rigidity changing part completely fills the lumen of the tubular body (As shown in Fig. 6 reproduced above the reinforcement member (30) completely fills the drive shaft, Para [0073] – “The cavity 29 extends along the total length of the drive shaft 2. This cavity 29 however is completely filled out with a reinforcement material 30”).
Regarding claim 7, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
As cited above Scheckel discloses the drive shaft and the drive shaft including the rigidity changing part conversely Scheckel does not teach wherein the drive shaft includes: 
an optical fiber cable positioned in the tubular body;
the rigidity changing part encircling an outer periphery of the optical fiber cable.
Moore further discloses the drive shaft includes: an optical fiber cable positioned in the tubular body (Paragraph [0035] discloses a transmission line inside the drive cable to transmit receive signals to/from the transducer, and "if the working element is an optical element such as a mirror or lens, the transmission line 23 would then be replaced by an optical fiber, for example.");
the drive shaft includes: the rigidity changing part encircling an outer periphery of the optical fiber cable (the rigidity changing part 7 is connected to the drive shaft 7 & 9 (figs. 3-6) therefore if the transmission line which can be replaced by an optical fiber cable inside the driveshaft as stated above, the rigidity changing part would be encircling the outer periphery of the optical fiber cable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the imaging capabilities of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
Regarding Claim 8, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
Scheckel further discloses wherein the rigidity changing part is a rigidity changing shaft (As cited above the reinforcement material [rigidity changing part] is made of steel and therefore the reinforcement material shown in Fig. 6 reproduced above is interpreted as a shaft, the reinforcement material provides reinforcement to a section of the driveshaft therefore it provides an increased rigidity to that section [rigidity changing])
As cited above Scheckel discloses a rigidity changing part being a shaft and the drive shaft conversely Scheckel does not teach wherein the rigidity changing part is a rigidity changing shaft that includes a distal- most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft, the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal-most end of the rigidity changing shaft. 
However Schwager discloses wherein the rigidity changing part is a rigidity changing shaft that includes a distal- most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft, the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal-most end of the rigidity changing shaft (Fig. 1 reproduced above shows a wire (13 & 14) [rigidity changing part] as a shaft with a distal most end portion axially coexisting with the distal portion of the shaft (1) the distal most end portion of the wire tapers (tapering end 14) in a distal direction with the distal most end having the smallest diameter).
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding Claim 10, Scheckel discloses a […] catheter (Abstract – “The invention relates to a flexible catheter (1)”) comprising:
an axially extending sheath that includes a lumen extending along an axial extent of the sheath (Para [0048] – “As already described, a flexible catheter of the type suggested here comprises a drive shaft, a sleeve surrounding the drive shaft and a sheath which surroundings the drive shaft and the sleeve”, as shown in Fig. 9 reproduced below sheath (7) extends axially);
an axially extending rotatable drive shaft (Para [0002] – “Typically, a proximal end of the drive shaft is connected outside the body to a drive motor, in order to produce the torque or the rotation movement and to transmit it onto the drive shaft”, as shown in Fig. 6 and Fig. 9 reproduced above the drive shaft (2) is axially extending) configured to be connected to a motor to rotate the drive shaft (Para [0048] – “the drive shaft at a proximal end of the drive shaft comprises a coupling element for connecting the drive shaft to a drive motor”, Para [0044] – “a drive motor for producing a rotational movement or torque”) the drive shaft positioned in the lumen of the sheath (Para [0048] – “As already described, a flexible catheter of the type suggested here comprises a drive shaft, a sleeve surrounding the drive shaft and a sheath which surroundings the drive shaft and the sleeve”) and, being axially moveable (Abstract – “The invention moreover relates to a blood pump arrangement with such a catheter”, therefore the catheter along with the drive shaft would be moved axially through the cardiac system, Para [0003] – “For many applications, it is necessary to lead the catheter along a desired path through the body, for example along or within blood vessels, in order to position the distal end of the catheter at a desired location within the body”, therefore the catheter that includes a driveshaft moves axially through the body) the drive shaft possessing a distal end (Para [0029] – “In a preferred embodiment, one accordingly envisages a distal end-piece of the drive shaft”) […],the drive shaft being comprised of a flexible tubular body that possesses an inner surface (Para [0032] – “wherein the inner diameter of the sleeve corresponds to the outer diameter of the flexible drive shaft”, Para [0073] – “As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2”);
	the drive shaft possessing a distal portion terminating in a distal direction at the distal end of the drive shaft, the drive shaft also possessing a proximal portion terminating in a proximal direction at a proximal end of the drive shaft (Para [0029] – “In a preferred embodiment, one accordingly envisages a distal end-piece of the drive shaft and/or a proximal end or end-piece of the drive shaft being stiffened”, therefore it is interpreted the distal portion terminates [distal end-piece] in a distal direction and the proximal portion terminates [proximal end-piece] at a proximal end of the drive shaft);
a rigidity changing part that is positioned in the lumen in the sheath (As shown in Fig. 9 reproduced above the rigidity changing part (30) is positioned in the lumen of the sheath (7)) 
the rigidity changing part being connected to the drive shaft so that axial movement of the drive shaft results in axial movement of the rigidity changing part (Para [0029] – “It is possible for the cavity to be filled out with a reinforcement material”, therefore if the cavity of the drive shaft is filled out with a reinforcement material [rigidity changing part] it is interpreted the reinforcement material is connected to the drive shaft and would move axially with the drive shaft, Para [0003] – “For many applications, it is necessary to lead the catheter along a desired path through the body, for example along or within blood vessels, in order to position the distal end of the catheter at a desired location within the body”, therefore the catheter that includes a driveshaft moves axially through the body), the distal-most end portion of the rigidity changing part possessing terminating in a distal direction at a distal end of the rigidity changing part (Fig. 6 reproduced above shows the distal portion of the reinforcement material [rigidity changing part] (30) terminating in a distal direction at the distal end), the rigidity changing part possessing an outer surface (As shown in Fig.6 reproduced below the reinforcement material [rigidity changing part] has an outer surface);
	the tubular body including a lumen extending along a length of the tubular body and in which the rigidity changing part is located so that outer surface of the rigidity changing part faces towards the inner surface of the tubular body (Para [0073] - "As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2. The cavity 29 extends along the total length of the drive shaft 2. This cavity 29 however is completely filled out with a reinforcement material 30, a co-called core, at least within the roughly 4.5 cm long distal end-piece 19 of the drive shaft, see FIGS. 6, 9 and 10 and the associated description further below, in order here to achieve an adequate stiffness and oscillation stability of the drive shaft 2 or of the distal end-piece 19 of the drive shaft.". Para [0084] "The proximal end-piece 3 can be stiffened by the reinforcement material 30, just as the distal end-piece 19, in particular in the axial sections, in which the drive shaft exits out of the bearing channel 49 or is mounted by the bearing element 50." Fig. 6 reproduced above also shows that the reinforcement material 30 has an outer surface facing the inner surface of the drive shaft); and 
the distal end of the rigidity changing part being axially spaced in the proximal direction from the distal end of the drive shaft so that the distal portion of the drive shaft does not axially overlap the rigidity changing part, the rigidity changing part axially overlapping a part of the drive shaft positioned proximal of the distal portion of the drive shaft (Para [0029] – “In a preferred embodiment, one accordingly envisages a distal end-piece of the drive shaft and/or a proximal end or end-piece of the drive shaft being stiffened”, Para [0030] – “Materials which are characterized on the one hand by a high stiffness and simultaneously by a relatively high elastic deformability on the other hand are suitable as reinforcement materials [rigidity changing part] for stiffening the drive shaft”, therefore if the proximal end is stiffened by the rigidity changing part and as cited above the length of the rigidity changing part is shorter than the length of the catheter then the distal end of the rigidity changing part would be axially spaced in the proximal direction from the distal end of the drive shaft where the distal portion of the drive shaft would not axially overlap the rigidity changing part and the rigidity changing part would axially overlap a proximal portion of the drive shaft).
As cited above Scheckel discloses a catheter comprising a drive shaft with a tubular body and a rigidity changing part conversely Scheckel does not teach a diagnostic imaging catheter
the distal end at which is located a signal transmitting and receiving unit that is configured to transmit signals towards an inner surface of a lumen in a living body and to receive reflected signals that are reflected from the inner surface of the lumen in the body,
electric signal cables positioned inside the tubular body;
the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the […] shaft, the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the […] shaft that is greater than the rigidity imparted by than the distal-most end portion of the rigidity changing part to the distal portion of the […] shaft;
However, Moore discloses a diagnostic imaging catheter (Background of invention- [0002] - ultrasound catheter used for imaging structures in the body)
a distal end at which is located a signal transmitting and receiving unit (Paragraph [0036] - transducer 22 located within the distal housing 10, as shown in Fig. 3 reproduced above transducer 10 is located at the distal end of the drive shaft (9)) that is configured to transmit signals towards an inner surface of a lumen in a living body (it is intuitive that an ultrasound  transducer of an imaging catheter would transmit/receive signals to produce an image) and to receive reflected signals that are reflected from the inner surface of the lumen in the body (the catheter can be used in the small coronary arteries of the heart, Para [0002] – “Coronary IVUS catheters are used in the small coronary arteries of the heart to visualize coronary artery disease (CAD)”, therefore is interpreted by the examiner as the transducer transmitting and receiving signals from the inner surface of the lumen in the body),
electric signal cables positioned inside the tubular body (Para [0008] – “Within proximal housing 25 is a connector 30 which couples in mechanical energy to the drive cable 33 and electrical energy into the transmission line 47 within the drive cable”);
The disclosure of Moore is an analogous art considering it is in the field of an imaging catheter with a drive shaft and stiffening portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the transmitting and receiving signals of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
As cited above Scheckel discloses a driveshaft and a rigidity changing part however Scheckel and Moore do not teach the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the […] shaft, the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the […] shaft that is greater than the rigidity imparted by than the distal-most end portion of the rigidity changing part to the distal portion of the […] shaft;
However Schwager discloses the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the […] shaft (Fig. 1 shows wire 13 with a tapered end 14, 13 and 14 combined are interpreted as the rigidity changing part, Para [0024] – “A stiffening means formed by an independent wire 13…with a tapering end 14 located in the distal area 3 of shaft 1…The independent wire 13 extends at 15 proximally of the proximal area 2 of shaft 1”), the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the […] shaft that is greater than the rigidity imparted by than the distal-most end portion of the rigidity changing part to the distal portion of the […] shaft(Fig. 1 shows wire 13 filling the lumen of the proximal portion of the shaft and the diameter of the wire decreases in the distal portion therefore the wire would impart a higher stiffness [rigidity] to the proximal portion of the shaft than the distal portion of the shaft);
The substitution of one known element (the reinforcement material shown in Scheckel) for another (independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding Claim 12, Scheckel, Moore, and Schwager disclose all of the elements in claim 10 of the claimed invention as stated above. 
Scheckel further discloses the rigidity changing part includes a shaft portion (Para [0029] – “It is possible for the cavity to be filled out with a reinforcement material”, Para [0030] – “A non-rusting, austenitic steel for example is considered as a reinforcement material, for example a steel according to the material number DIN 1.4310”, therefore it is interpreted the reinforcement material [rigidity changing part] includes a shaft portion as shown in Fig. 6 reproduced above)
Conversely Scheckel does not teach wherein the rigidity changing part […] in which the electric signal cables are embedded and which fills a transverse cross-section of the lumen in the tubular body.
However Moore discloses further discloses the rigidity changing part […] (Figs. 3-4 – (7) reproduced above) in which the electric signal cables are embedded (rigidity changing part (7) is connected to the drive shaft which has a transmission line within therefore the examiner is interpreting the transmission line to be embedded in the rigidity changing part) and which fills a transverse cross-section of the lumen in the tubular body (Figs. 3-6 show the rigidity changing part completely filling the lumen 24).
The disclosure of Moore is an analogous art considering it is in the field of an imaging catheter with a drive shaft and stiffening portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the electrical signals for imaging of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
Regarding claim 13, Scheckel, Moore, and Schwager disclose all of the elements in claims 10 and 12 of the claimed invention as stated above. 
Scheckel further discloses the shaft portion of the rigidity changing part fills a transverse cross-section of the lumen in the tubular body (As shown in Fig. 6 above the reinforcement member (30) completely fills the drive shaft, Para [0073] – “The cavity 29 extends along the total length of the drive shaft 2. This cavity 29 however is completely filled out with a reinforcement material 30”)
Regarding claim 14, Scheckel, Moore, and Schwager disclose all of the elements in claim 10 of the claimed invention as stated above. 
As cited above Scheckel teaches the tubular body of the drive shaft and the rigidity changing part conversely Scheckel does not teach further comprising an optical fiber cable positioned in the tubular body, the rigidity changing part encircling an outer periphery of the optical fiber cable.
However Moore discloses further comprising an optical fiber cable positioned in the tubular body (Paragraph [0035] - discloses a transmission line inside the drive cable to transmit receive signals to/from the transducer, and "if the working element is an optical element such as a mirror or lens, the transmission line 23 would then be replaced by an optical fiber, for example."), the rigidity changing part encircling an outer periphery of the optical fiber cable (the rigidity changing part 7 is connected to the drive shaft 7,8,& 9 (figs. 3-6) therefore if the transmission line which can be replaced by a optical fiber cable as stated above is inside the driveshaft the rigidity changing part would be encircling the outer periphery of the optical fiber cable).
The disclosure of Moore is an analogous art considering it is in the field of an imaging catheter with a drive shaft and stiffening portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the imaging capabilities of Moore to achieve the same results. One would have motivation to combine because “with a sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body.” (Moore - Para [0006]).
Regarding claim 15, Scheckel, Moore, and Schwager disclose all of the elements in claim 10 of the claimed invention as stated above. 
Scheckel further discloses the rigidity changing part includes a shaft portion (As cited above the reinforcement material [rigidity changing part] is made of steel and therefore the reinforcement material shown in Fig. 6 reproduced above is interpreted as a shaft portion)
Conversely Scheckel does not teach wherein the rigidity changing part includes a shaft portion and a tapered portion, the tapered portion being located at a distal end of the shaft portion, the tapered portion tapering in the distal direction from a larger outer diameter to a smaller outer diameter so the outer diameter of a distal-most end of the tapered portion is smaller than the outer diameter of the tapered portion immediately proximal of the distal-most end of Application No. 15/884,771the Page 8tapered portion, the shaft portion possessing a constant outer diameter extending from the distal end of the shaft portion toward a proximal end of the shaft portion.
However Schwager discloses wherein the rigidity changing part includes a shaft portion and a tapered portion, the tapered portion being located at a distal end of the shaft portion, the tapered portion tapering in the distal direction from a larger outer diameter to a smaller outer diameter so the outer diameter of a distal-most end of the tapered portion is smaller than the outer diameter of the tapered portion immediately proximal of the distal-most end of the tapered portion, the shaft portion possessing a constant outer diameter extending from the distal end of the shaft portion toward a proximal end of the shaft portion (Fig. 1 reproduced above shows a wire (13 & 14) [rigidity changing part] as a shaft the distal most end portion of the wire tapers (tapering end 14) in a distal direction with the distal most end having the smallest diameter, the shaft portion possesses a constant outer diameter through the shaft (1)).
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding claim 19, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
Scheckel further discloses wherein the rigidity changing part is a rigidity changing shaft (As cited above the reinforcement material [rigidity changing part] is made of steel and therefore the reinforcement material shown in Fig. 6 reproduced above is interpreted as a shaft),
As cited above Scheckel discloses the drive shaft and the rigidity changing part however Scheckel does not teach	 a distal-most end portion of the […] shaft extending distally beyond a distal-most end of the rigidity changing shaft so that the distal-most end portion of the […] shaft does not axially overlap the rigidity changing shaft, the rigidity changing shaft extending in a proximal direction from the distal-most end of the rigidity changing shaft toward a proximal end of the rigidity changing shaft, the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal-most end of the rigidity changing shaft.
However Schwager discloses a distal-most end portion of the […] shaft extending distally beyond a distal-most end of the rigidity changing shaft so that the distal-most end portion of the […] shaft does not axially overlap the rigidity changing shaft (Fig. 1 reproduced above shows the shaft extending distally beyond the distal-most end of the tapering end of the wire 14 [rigidity changing part], element 3is disclosed as the distal area, therefore a distal-most end portion of the shaft does not axially overlap the wire [rigidity changing part]), the rigidity changing shaft extending in a proximal direction from the distal-most end of the rigidity changing shaft toward a proximal end of the rigidity changing shaft (Fig. 1 shows the independent wire [rigidity changing part] (13,14) extending in a proximal direction (2) from the distal most end toward a proximal end of the independent wire (19)), the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal-most end of the rigidity changing shaft (Fig. 1 reproduced above shows a wire (13 & 14) [rigidity changing part] as a shaft the distal most end portion of the wire tapers (tapering end 14) in a distal direction with the distal most end having the smallest diameter).
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding claim 20, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
As cited above Scheckel discloses the drive shaft and the rigidity changing part however Scheckel does not teach	 wherein a distal-most end portion of the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that the distal-most end portion of the […] shaft does not axially overlap the rigidity changing part, the rigidity changing part extending in a proximal direction from the distal-most end of the rigidity changing part toward a proximal end of the rigidity changing part, the rigidity changing part including a smaller diameter distal end portion having a smaller outer diameter than a portion of the rigidity changing part immediately proximal of the smaller diameter distal end portion.
However Schwager discloses wherein a distal-most end portion of the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that the distal-most end portion of the […] shaft does not axially overlap the rigidity changing part (Fig. 1 reproduced above shows the shaft extending distally beyond the distal-most end of the tapering end of the wire 14 [rigidity changing part], element 3 is disclosed as the distal area, therefore a distal-most end portion of the shaft does not axially overlap the wire [rigidity changing part]), the rigidity changing part extending in a proximal direction from the distal-most end of the rigidity changing part toward a proximal end of the rigidity changing part (Fig. 1 shows the independent wire [rigidity changing part] (13,14) extending in a proximal direction (2) from the distal most end toward a proximal end of the independent wire (19)), the rigidity changing part including a smaller diameter distal end portion having a smaller outer diameter than a portion of the rigidity changing part immediately proximal of the smaller diameter distal end portion (Fig. 1 reproduced above shows a wire (13 & 14) [rigidity changing part] as a shaft the distal most end portion of the wire tapers (tapering end 14) in a distal direction with the distal most end having the smallest diameter).
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel (US 20160256620 A1), Moore (US 20090156941), and Schwager (US 20010007922 A1) as applied to claims 1 and 10 above, and further in view of Cimino (US 5364352A).
Regarding claim 4, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
As cited above Scheckel discloses the rigidity changing part conversely Scheckel does not teach the rigidity changing part is positioned radially inwardly with respect to the electric signal cables. 
However, Cimino discloses the rigidity changing part is positioned radially inwardly with respect to the electric signal cables (Fig.7 reproduced below teaches placement of the electrical wires radially outward from the center in a symmetrical manner, Col. 8 lines 39-43 teaches that the rigidity changing part may be provided in lumen 15). 

    PNG
    media_image5.png
    246
    250
    media_image5.png
    Greyscale

The disclosure of Cimino is an analogous art considering it is in the field of using stiffening/rigidity elements in a catheter. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Cimino - Col.5 paragraph 3).
Regarding Claim 11, Scheckel, Moore, and Schwager disclose all of the elements in claim 10 of the claimed invention as stated above. 
As cited above Scheckel discloses the rigidity changing part conversely Scheckel does not disclose the rigidity changing part possesses an outer periphery positioned radially inwardly of the electric signal cables.
However, Cimino discloses the rigidity changing part (Figs. 4-6 – (31) reproduced below) possesses an outer periphery positioned radially inwardly of the electric signal cables (Fig.7 teaches placement of the electrical wires radially outward from the center in a symmetrical manner, Col. 8 lines 39-43 teaches that the rigidity changing part 31 may be provided in lumen 15). 

    PNG
    media_image6.png
    388
    409
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheckel to incorporate the positioning of the cables and the stiffening element of Cimino to achieve the same results. One would have motivation to combine because “the catheter of the present invention can be more easily manipulated” (Cimino - Col.5 paragraph 3).
Claims 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel (US 20160256620 A1), Moore (US 20090156941), and Schwager (US 20010007922 A1) as applied to claims 1 and 10 above, and further in view of Kaldany (US 5222949) and Jimenez (US 8366699).
Regarding claim 9, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
Conversely Scheckel does not teach wherein the rigidity changing part includes a plurality of rings separate from one another and spaced apart from one another in the axial direction, an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However, Kaldany discloses wherein the rigidity changing part includes a plurality of rings separate from one another and spaced apart from one another in the axial direction (Figs. 1a and 1b reproduced below show the rings, Abstract – “The hard regions can be ring shaped or helical. The hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary. The soft regions provide sufficient flexibility to allow contoured placement of the tube”, Kaldany discloses both helical shaped and ring shaped hardened regions and does not disclose a benefit of one shape over the other therefor it is interpreted the rings and helical shaped regions can be used interchangeably to provide the same benefit, Column 3 lines 57-58 – teaches the size of the rings and the space between them can be varied)

    PNG
    media_image7.png
    273
    330
    media_image7.png
    Greyscale

The disclosure of Kaldany is an analogous art considering it is in the field of using stiffening/rigidity elements on a catheter. 
The substitution of one known element (the stiffening wire shown in Scheckel which is a substitution for the reinforcement material of Scheckel) for another (rings providing rigidity in Kaldany) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the rings of rigidity of Kaldany would have yielded predictable results, namely, a providing sufficient rigidity to prevent collapse or kinking disclosed by Kaldany in the Abstract “the hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary”.
As cited above Kaldany teaches the rigidity changing part including rings conversely Scheckel, Moore, Schwager, and Kaldany do not teach an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However, Jimenez discloses an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part (Fig. 6 shows the spacing between adjacent windings [rings] increasing toward the distal end, the windings are used as a stiffening element as disclosed in the abstract, Col. 4 lines 12-15 – wound distally with an increasing pitch therefore it is more densely arranged at the proximal portion, as recited above Kaldany discloses rings and helical shaped stiffening means with the same benefits therefore it is interpreted the helical pattern of Jimenez could also be ring shaped).
The disclosure of Jimenez is an analogous arts considering it is in the field of using stiffening/rigidity elements on a catheter.
The substitution of one known element (the spacing of the rings shown in Kaldany, the rings being a substitute for the stiffening wire of Schwager and the reinforcement material of Scheckel) for another (the spacing of the stiffening element (52) in Jimenez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the spacing of the rings of Kaldany for the spacing of the stiffening element of Jimenez would have yielded predictable results, namely, a providing a progression of flexibility disclosed by Jimenez in Col.6 lines 17-20 “Another improvement to the intravascular catheter involves the use of a selective pitch and or period (cycle) of the helical winding to render a progressively compliant reinforcement of the catheter body and tip”.
Regarding claim 16, Scheckel, Moore, and Schwager disclose all of the elements in claim 10 of the claimed invention as stated above. 
Conversely Scheckel does not teach wherein the rigidity changing part includes a plurality of rings separate from one another and fixed to the drive shaft at axially spaced apart locations, an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part such that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part. 
However, Kaldany discloses wherein the rigidity changing part includes a plurality of rings separate from one another and fixed to the drive shaft at axially spaced apart locations (Figs. 1a and 1b reproduced above show the rings, Abstract – “The hard regions can be ring shaped or helical. The hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary. The soft regions provide sufficient flexibility to allow contoured placement of the tube”, Kaldany discloses both helical shaped and ring shaped hardened region and does not disclose a benefit of one shape over the other therefor it is interpreted the rings and helical shaped regions can be used interchangeably to provide the same benefit, Column 3 lines 57-58 – teaches the size of the rings and the space between them can be varied),
The substitution of one known element (the stiffening wire shown in Schwager which is a substitution for the reinforcement material of Scheckel) for another (rings providing rigidity in Kaldany) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the rings of rigidity of Kaldany would have yielded predictable results, namely, a providing sufficient rigidity to prevent collapse or kinking disclosed by Kaldany in the Abstract “the hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary”.
As cited above Kaldany teaches the rigidity changing part including rings conversely Scheckel and Kaldany do no teach an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part such that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part. 
However Jimenez discloses an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part such that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part (Fig. 6 shows the spacing between adjacent windings [rings] increasing toward the distal end, the windings are used as a stiffening element as disclosed in the abstract, Col. 4 lines 12-15 – wound distally with an increasing pitch therefore it is more densely arranged at the proximal portion, as recited above Kaldany discloses rings and helical shaped stiffening means with the same benefits therefore it is interpreted the helical pattern of Jimenez could also be ring shaped).
The substitution of one known element (the spacing of the rings shown in Kaldany, the rings being a substitute for the stiffening wire of Schwager and the reinforcement material of Scheckel) for another (the spacing of the stiffening element (52) in Jimenez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the spacing of the rings of Kaldany for the spacing of the stiffening element of Jimenez would have yielded predictable results, namely, a providing a progression of flexibility disclosed by Jimenez in Col.6 lines 17-20 “Another improvement to the intravascular catheter involves the use of a selective pitch and or period (cycle) of the helical winding to render a progressively compliant reinforcement of the catheter body and tip”.
Regarding claim 21, Scheckel, Moore, and Schwager disclose all of the elements in claim 1 of the claimed invention as stated above. 
As cited above Scheckel discloses the drive shaft and the rigidity changing part however Scheckel does not teach wherein the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part, the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part, the rigidity changing part including a plurality of rings spaced apart from one another in the axial direction, an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However Schwager discloses wherein the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part (Fig. 1 reproduced above shows the shaft extending distally beyond the distal-most end of the tapering end of the wire 14 [rigidity changing part], element 3 is disclosed as the distal area, therefore a distal-most end portion of the shaft does not axially overlap the wire [rigidity changing part]), the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part (Fig. 1 shows the independent wire [rigidity changing part] (13,14) extending in a proximal direction (2) from the distal most end toward a proximal end of the independent wire (19)), 
The substitution of one known element (the reinforcement material shown in Scheckel) for another (tapering independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Conversely Scheckel, Moore, and Schwager do not teach the rigidity changing part including a plurality of rings spaced apart from one another in the axial direction, an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However, Kaldany discloses the rigidity changing part including a plurality of rings spaced apart from one another in the axial direction, (Figs. 1a and 1b reproduced above show the rings, Abstract – “The hard regions can be ring shaped or helical. The hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary. The soft regions provide sufficient flexibility to allow contoured placement of the tube”, Kaldany discloses both helical shaped and ring shaped hardened region and does not disclose a benefit of one shape over the other therefor it is interpreted the rings and helical shaped regions can be used interchangeably to provide the same benefit, Column 3 lines 57-58 – teaches the size of the rings and the space between them can be varied),
The substitution of one known element (the stiffening wire shown in Schwager which is a substitution for the reinforcement material of Scheckel) for another (rings providing rigidity in Kaldany) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the rings of rigidity of Kaldany would have yielded predictable results, namely, a providing sufficient rigidity to prevent collapse or kinking disclosed by Kaldany in the Abstract “the hard regions provide sufficient rigidity to the tube to prevent collapse under normal usage as the interior and exterior pressures vary”.
As cited above Kaldany teaches the rigidity changing part including rings conversely Scheckel, Moore, Schwager, and Kaldany do no teach an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part.
However Jimenez discloses an axial spacing of adjacent rings at the distal portion of the rigidity changing part being greater than the axial spacing of the adjacent rings at the proximal portion of the rigidity changing part so that the rings are more densely arranged at the proximal portion of the rigidity changing part than at the distal portion of the rigidity changing part (Fig. 6 shows the spacing between adjacent windings [rings] increasing toward the distal end, the windings are used as a stiffening element as disclosed in the abstract, Col. 4 lines 12-15 – wound distally with an increasing pitch therefore it is more densely arranged at the proximal portion, as recited above Kaldany discloses rings and helical shaped stiffening means with the same benefits therefore it is interpreted the helical pattern of Jimenez could also be ring shaped).
The substitution of one known element (the spacing of the rings shown in Kaldany, the rings being a substitute for the stiffening wire of Schwager and the reinforcement material of Scheckel) for another (the spacing of the stiffening element (52) in Jimenez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the spacing of the rings of Kaldany for the spacing of the stiffening element of Jimenez would have yielded predictable results, namely, a providing a progression of flexibility disclosed by Jimenez in Col.6 lines 17-20 “Another improvement to the intravascular catheter involves the use of a selective pitch and or period (cycle) of the helical winding to render a progressively compliant reinforcement of the catheter body and tip”.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20090156941) and further in view of Scheckel (US 20160256620 A1) and Schwager (US 20010007922 A1). 
Regarding Claim 17, Moore discloses a method (Para [0002] – “Coronary IVUS catheters are used in the small coronary arteries of the heart to visualize coronary artery disease (CAD)”, Para [0038] – “In this way, the transducer 2 is moved along a portion of the length of the sheath 4 to acquire a volume of image data”)
Introducing a distal end of a diagnostic imaging catheter into a lumen in a living body (Para [0006] – “sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body”, therefore the catheter would need to be introduced into the body to acquire image data), the diagnostic imaging catheter (Para [0002] – “Intravascular ultrasound (IVUS) catheters provide a means of imaging internal structures in the body”) comprising:
a rotatable drive shaft possessing a distal end (Abstract – “The rotatable shaft includes a proximal substantially rigid section and a distal flexible section”, distal end of drive shaft – (10)) at which is located a signal transmitting and receiving unit (Para [0036] – “Transmission line 23 couples transmit energy from the system via connector 6, through the drive cable 100, and to the transducer 22 located within the distal housing 10”), the drive shaft being axially movable being comprised of a flexible tubular body (Abstract – “The rotatable shaft is axially fixed with respect to the outer tube and axially moveable within and with respect to the inner sheath”, Para [0008] – “Within proximal housing 25 is a connector 30 which couples in mechanical energy to the drive cable 33 and electrical energy into the transmission line 47 within the drive cable”, therefore it is interpreted the drive shaft has a tubular body for the transmission line to go through, Para [0034] – “The drive cable 100, according to these embodiments of the present invention, contains both a proximal rigid section 7 and a distal flexible section 9”) […];
a sheath in which the drive shaft is positioned and which extends in an axial direction (As shown in Figs. 3 and 4 reproduced above the sheath (4) extends in an axial direction and the drive shaft (7, 8, 9) is positioned inside of the sheath); 
electric signal cables positioned inside the tubular body (Para [0008] – “Within proximal housing 25 is a connector 30 which couples in mechanical energy to the drive cable 33 and electrical energy into the transmission line 47 within the drive cable”);
moving the diagnostic imaging catheter (Background of invention-[0002] – “Intravascular ultrasound (IVUS) catheters provide a means of imaging internal structures in the body”, ultrasound catheter used for imaging structures in the body there the catheter would be moved to image the target structure) in the lumen of the living body to position the signal transmitting and receiving unit at a desired position in the lumen in the living body (Paragraph [0006] discloses that with a “sheathed mechanical scanning IVUS catheter a volume of image data can be acquired over a region of interest without physically moving the catheter sheath 27 and 28 within the body" - therefore the diagnostic imaging catheter would need to be moved to a desired position to transmit and receive signals over a region of interest in the living body); 
rotating the drive shaft to rotate the signal transmitting and receiving unit (Abstract – “The catheter further includes a working element carried on the distal flexible section of the rotatable shaft”, Para [0035] – “The drive cable 100 carries at its distal end a working element. Here the working element is an ultrasonic transducer 22”);
transmitting signals from the signal transmitting and receiving unit towards an inner surface of the lumen in the living body and receiving reflected signals that are reflected from the inner surface of the lumen in the body (paragraph[0036] describes transmitting and receiving signals to/from the transducer, Background of Invention [0002] – states that the catheter can be used in the small coronary arteries of the heart which is interpreted by the examiner as the transducer transmitting and receiving signals to/from the inner surface of the lumen in the body), the transmitting of the signals and the receiving of the reflected signals occurring during the rotating of the drive shaft (Para [0018] – “The flexible drive cable lacks torsional stiffness which can results in erratic rotational velocity of the imaging element. Erratic rotational velocity of the imaging element produces distortions in the image”, Moore discloses this as a shortcoming of prior art and discloses a rigid section of the invention to decrease the flexibility and therefore improve the short comings of prior art therefore it can be interpreted the signals are transmitted and received during rotation); 
generating an image of the lumen in the living body using the reflected signals (paragraph [0036] describes receiving signals from the transducer and converting the signals to image data for display on a scanning monitor, Background of Invention [0002] – states that the catheter can be used in the small coronary arteries of the heart which is interpreted by the examiner as the transducer transmitting and receiving signals from the inner surface of the lumen in the body). 
Moore discloses a drive shaft and providing stiffness to a proximal portion of the drive shaft conversely Moore does not teach the drive shaft comprised of a tubular body that possesses an inner surface,
a rigidity changing part that is positioned inside the sheath, the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] a distal portion of the drive shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the drive shaft, the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the drive shaft that is greater than the rigidity imparted by the distal-most end portion of the rigidity changing part to the distal portion of the drive shaft, the rigidity changing part being connected to the drive shaft so that axial movement of the drive shaft results in axial movement of the rigidity changing part; 
the tubular body including a lumen in which the rigidity changing part is located so that the outer surface of the rigidity changing part faces towards the inner surface of the drive shaft.
	However, Scheckel discloses the drive shaft comprised of tubular body that possesses an inner surface (Para [0032] – “wherein the inner diameter of the sleeve corresponds to the outer diameter of the flexible drive shaft”, Para [0073] – “As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2”),
a rigidity changing part that is positioned inside the sheath (As shown in Fig. 9 reproduced above the rigidity changing part (30) is positioned in the sheath (7)) […] the rigidity changing part being connected to the drive shaft so that axial movement of the drive shaft results in axial movement of the rigidity changing part (Para [0029] – “It is possible for the cavity to be filled out with a reinforcement material”, therefore if the cavity of the drive shaft is filled out with a reinforcement material [rigidity changing part] it is interpreted the reinforcement material is connected to the drive shaft and would move axially with the drive shaft, Para [0003] – “For many applications, it is necessary to lead the catheter along a desired path through the body, for example along or within blood vessels, in order to position the distal end of the catheter at a desired location within the body”, therefore the catheter that includes a driveshaft moves axially through the body); and
the tubular body including a lumen in which the rigidity changing part is located so that the outer surface of the rigidity changing part faces towards the inner surface of the drive shaft (Para [0073] - "As is shown in FIGS. 4 and 6, the drive shaft 2 is designed as a hollow shaft and comprises a cavity 29 extending axially within the drive shaft 2, in order to achieve a high pliability of this drive shaft 2. The cavity 29 extends along the total length of the drive shaft 2. This cavity 29 however is completely filled out with a reinforcement material 30, a co-called core, at least within the roughly 4.5 cm long distal end-piece 19 of the drive shaft, see FIGS. 6, 9 and 10 and the associated description further below, in order here to achieve an adequate stiffness and oscillation stability of the drive shaft 2 or of the distal end-piece 19 of the drive shaft.". Para [0084] "The proximal end-piece 3 can be stiffened by the reinforcement material 30, just as the distal end-piece 19, in particular in the axial sections, in which the drive shaft exits out of the bearing channel 49 or is mounted by the bearing element 50." Fig. 6 reproduced above also shows that the reinforcement material 30 has an outer surface facing the inner surface of the drive shaft).
The disclosure of Scheckel is an analogous art considering it is in the field of providing rigidity to the proximal end of a drive shaft in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the rigidity changing part of Scheckel to achieve the same results. One would have motivation to combine because “an adequate stiffness of the drive shaft is also necessary for a reliable operation of the catheter, in particular at high speeds and longer operational duration, for example in order to permit a stable rotation of the drive shaft” (Scheckel - Para [0029]).
As cited above a drive shaft and a rigidity changing part are disclosed by Moore and Scheckel conversely Moore and Scheckel do not teach the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] a distal portion of the […] shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the […] shaft, the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the drive shaft that is greater than the rigidity imparted by the distal-most end portion of the rigidity changing part to the distal portion of the […] shaft,
However Schwager discloses the rigidity changing part including a distal-most end portion axially overlapping [axially coexisting with] a distal portion of the […] shaft and a proximal-most end portion axially overlapping [axially coexisting with] the proximal portion of the […] shaft (Fig. 1 shows wire 13 with a tapered end 14, 13 and 14 combined are interpreted as the rigidity changing part, Para [0024] – “A stiffening means formed by an independent wire 13…with a tapering end 14 located in the distal area 3 of shaft 1…The independent wire 13 extends at 15 proximally of the proximal area 2 of shaft 1”), the rigidity changing part being configured so that the proximal-most end portion of the rigidity changing part imparts a rigidity to the proximal portion of the drive shaft that is greater than the rigidity imparted by the distal-most end portion of the rigidity changing part to the distal portion of the […] shaft (Fig. 1 shows wire 13 filling the lumen of the proximal portion of the shaft and the diameter of the wire decreases in the distal portion therefore the wire would impart a higher stiffness [rigidity] to the proximal portion of the shaft than the distal portion of the shaft),
The substitution of one known element (the reinforcement material shown in Scheckel combined with Moore) for another (independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Regarding claim 18, Moore, Scheckel, and Schwager disclose all of the elements in claim 17 of the claimed invention as stated above. 
As cited above Moore and Scheckel disclose the drive shaft and the rigidity changing part however Moore does not teach wherein a distal- most end portion of the drive shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the drive shaft does not axially overlap the rigidity changing part, the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part, the rigidity changing part being a rigidity changing shaft that includes a distal-most end portion axially overlapping [axially coexisting with] the distal portion of the drive shaft, the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal- most end of the rigidity changing shaft.
However, Scheckel discloses the rigidity changing part extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part (Fig. 6 reproduced above shows the rigidity changing part (30) extending in a proximal direction from the distal end of the rigidity changing part toward a proximal end of the rigidity changing part),
the rigidity changing part being a rigidity changing shaft (As cited above the reinforcement material [rigidity changing part] is made of steel and therefore the reinforcement material shown in Fig. 6 reproduced above is interpreted as a shaft portion, the reinforcement material is placed in a section of the drive shaft therefore it changes rigidity from a portion that does not include the reinforcement material)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the rigidity changing part of Scheckel to achieve the same results. One would have motivation to combine because “an adequate stiffness of the drive shaft is also necessary for a reliable operation of the catheter, in particular at high speeds and longer operational duration, for example in order to permit a stable rotation of the drive shaft” (Scheckel - Para [0029]).
As cited above Moore and Scheckel disclose the drive shaft and the rigidity changing part however Moore does not teach wherein a distal- most end portion of the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part, the […] shaft [rigidity changing part] that includes a distal-most end portion axially overlapping the distal portion of the […] shaft, the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal- most end of the rigidity changing shaft.
However Schwager discloses wherein a distal- most end portion of the […] shaft extends distally beyond a distal-most end of the rigidity changing part so that a distal-most end portion of the […] shaft does not axially overlap the rigidity changing part (Fig. 1 reproduced above shows the shaft extending distally beyond the distal-most end of the tapering end of the wire 14 [rigidity changing part], element 3is disclosed as the distal area, therefore a distal-most end portion of the shaft does not axially overlap the wire [rigidity changing part]), the […] shaft [rigidity changing part] that includes a distal-most end portion axially overlapping [axially coexisting with] the distal portion of the […] shaft (Fig. 1 shows the distal most end of the wire 14 axially coexisting with the distal portion 3 of the shaft 1), the distal-most end portion of the rigidity changing shaft tapering in a distal direction from a larger outer size to a smaller outer size so the outer size of the distal-most end of the rigidity changing shaft is smaller than the outer size of the of the rigidity changing shaft immediately proximal of the distal- most end of the rigidity changing shaft (Fig. 1 reproduced above shows a wire (13 & 14) [rigidity changing part] as a shaft the distal most end portion of the wire tapers (tapering end 14) in a distal direction with the distal most end having the smallest diameter).
The substitution of one known element (the reinforcement material shown in Scheckel combined with Moore) for another (independent wire for stiffening means in Schwager) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the reinforcement material in Scheckel for the stiffening independent wire of Schwager would have yielded predictable results, namely, a modulation of stiffness as disclosed by Schwager in Para [0011] “When the independent wire has an outer transverse size which decreases from a proximal portion to a distal portion thereof, a greater modulation of stiffness and floppyness is achieved for the shaft”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140171736 – this reference discloses an imaging catheter with a tapered stiffening wire.
US 6165163A – this reference discloses a catheter with a braided reinforcing member which has more dense braiding on the proximal section.
US 20170273566 – this reference discloses a guidewire with one or more stiffening elements and includes an embodiment that comprises of tapered stiffening elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        /JASON M IP/Primary Examiner, Art Unit 3793